DETAILED ACTION
This office action is in response to amendments filed on 01/29/21. Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/021425, filed on 06/09/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2020 & 01/28/2021 were filed after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a low-voltage-side voltage detector for outputting a voltage detected by the low-voltage- side voltage sensor; a first high-voltage-side voltage sensor for detecting a high-voltage-side voltage being the output voltage, wherein a first input of the first high-voltage-side voltage sensor is connected directly to a high-voltage-side circuit bus; a first high-voltage-side voltage detector for outputting a voltage detected by the first high-voltage-side voltage sensor; a second high-voltage-side voltage sensor for detecting the 
Regarding Claim 2, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “when a failure of a high-voltage-side voltage sensor for detecting a high-voltage-side voltage is detected corresponding thereto by means of a comparison made between said first high-voltage-side detection voltage or said second high-voltage-side detection voltage and a high-voltage-side estimation voltage, and a failure is detected on a high-voltage-side voltage sensor for detecting a high-voltage-side voltage on one side, a high-voltage-side semiconductor switching device connected between an end of the reactor and that of the DC/DC converter on its high potential side is turned on, and also abnormality of the output voltage is detected by using a high-voltage-side detection voltage outputted by a high-voltage-side voltage detector corresponding to a high-voltage-side voltage sensor for detecting a high-voltage-side voltage to which failure detection thereon is not caused, whereby a failure of a high-voltage-side voltage sensor is detected by using a high-voltage-side 
	Regarding Claims 3-5 depend on claim 2, therefore are allowable.
	The closest prior art Kihara et al. JP 2016-057985 via US 20170279356 A1 teaches a voltage sensor 7 for detecting a high-voltage side voltage V2, a voltage sensor 8 for detecting a 
middle voltage V0, and a voltage sensor 9 for detecting a low-voltage side voltage V1 are added to the circuit diagram.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/      Examiner, Art Unit 2846